The Ancaster Company, defendant in error, filed a complaint with the Board of Revision of Cuyahoga county, for the tax year of 1931, respecting the assessment of real property of said defendant in error described in the complaint. The board dismissed the complaint and on July 2, 1932, the defendant in error appealed to the Tax Commission of Ohio. The Tax Commission of Ohio ruled that the said defendant in error had not perfected its appeal, in that said appeal was not filed within thirty days from the decision of the Board of Revision as required by Section 5610, *Page 293 
General Code, and made an order or finding dismissing the said appeal.
The case was later heard in the Court of Common Pleas of Cuyahoga county, and that court upon hearing the case ruled as follows:
"1. That the appeal by the plaintiff in error, The Ancaster Company, was filed with the Tax Commission within thirty days after the decision of the Board of Revision for the reason `that the probability of the situation is that this approval was made by the Board of Revision on June 2nd.'
"2. That the true value of the property of the plaintiff in error is the sum of $318,669.00 and not the sum of $515,340, as fixed by the Board of Revision."
From this finding and judgment error is prosecuted to this court.
From an examination of the record before us we are of the opinion that the court below was right in holding that the appeal was perfected to the Tax Commission within thirty days after the decision of the Board of Revision.
On the question of whether the Court of Common Pleas had jurisdiction to make an order respecting the value of the property in question, we turn to Section 5611, General Code, which provides as follows:
"The tax commission of Ohio may hear the appeal on the record, minutes and evidence thus submitted or may in its discretion make other investigations with respect to the complaint. The commission shall ascertain and determine the true value in money of the property complained of and certify its action to the county auditor, who shall correct the tax list and duplicate in the manner provided by law for making corrections thereon."
In acting on this complaint, the Tax Commission made no determination of the value of the property. That being so, we are of the opinion that it was error for the judge of the Court of Common Pleas to consider *Page 294 
any of the testimony contained in the transcript and make an independent finding as to the true value of the property.
Section 5611-2, General Code, provides in part as follows:
"The proceeding to obtain such reversal, vacation, or modification shall be by petition in error filed in the court of common pleas, instituted by the person or persons in whose name the property is listed for taxation, or by any person or official authorized to file a complaint against any valuation or assessment under the provisions of Section 5609 of the General Code."
It has been held in the case of Stanton, Pros. Atty., v. TaxCommission of Ohio, 28 Ohio App. 398, 162 N.E. 756, that "Only orders of state tax commission which determine valuation or liability of property for taxation can be reviewed by petition in error under Sections 5611-1 and 5611-2, General Code, making determination as to valuation or liability of property final, unless reversed as provided by act."
In City Ry. Co. v. Beard, County Treas., 283 F., 313, in construing said Section 5611-2, General Code, it was stated that such section authorizes the court only to consider the valuation appealed from.
We are therefore of the opinion that the Court of Common Pleas was without jurisdiction to make a final order or finding concerning the true value of the property which was the subject of the complaint, and, so holding, it necessarily follows that the finding and judgment of the Court of Common Pleas will be reversed and said cause is remanded to the Tax Commission for further proceedings according to law.
MONTGOMERY and SHERICK, JJ., concur.
Judgment reversed and cause remanded.
SHERICK, P.J., LEMERT and MONTGOMERY, JJ., of the Fifth Appellate District, sitting by designation in the Eighth Appellate District. *Page 295